UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

MAY 1 3 2013
Xavier Flores, ) C|erk, U.S. Distrl'ct and
) Ba"kFUPfCV Courts
Plaintiff, )
) ,
v. ) Civil Action No. |%~» di
)
Library of Congress of Law, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 mostly cryptic complaints
within the first two weeks of March alone, sues the Library of Congress purportedly under the
Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq. He alleges only that he
"requested a reasonable accommodation to use library until 9:30 pm and was denied upon
request." Compl. at l.

A plaintiffs "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Aktieselskabet AF 2]. N0v. 2001 v. Fame Jecms, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We

have never accepted ‘legal conclusions cast in the form of factual allegations’ because a

1

\v\l 3

complaint needs some information about the circumstances giving rise to the claims.") (quoting
Kowal v. MCI Commc’ns Corp., l6 F.3d l27l, 1276 (D.C. Cir. 1994)). Plaintiff does not allege
that he has a disability and that defendant’s denial was because of his disability. He therefore

has stated no facts to support an ADA claim. A separate Order of dismissal accompanies this

Memorandum Opinion.  

3 /!United Stat